department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx uniform issue list legend state a_trust date date date date llc corp y w o n d n a q a o o x dear this is in response to your ruling_request regarding the federal tax consequences under various sections of the internal_revenue_code of the proposed transactions described below facts you are a nonprofit corporation located in state a tax-exempt under sec_501 you are also a private_foundation under sec_509 you represent that you are organized and operated for charitable and educational_purposes your primary activities consist of making grants to support the development of healthier mental attitudes and meaningful insights into the human mind and the nature of human relationships on date trust transferred x units of a limited_liability_company llc to you llc is the parent company of a company which operates and canada hotels throughout the united_states xxxxxxxxxxxxxxxxxxxxxxxxxx as a result of this transfer you own an a interest in llc while disqualified persons with respect to you own a b interest in llc you and these disqualified persons own a combined interest of c in llc you state that because of this combined interest your interest in llc amounts to excess_business_holdings under sec_4943 you concluded that sec_4943 requires you to dispose_of your excess_business_holdings during the initial five-year period following your receipt of your interest in the llc from trust this initial five-year period ended on date you state that you made continue to make unsuccessful diligent efforts to dispose_of the excess_business_holdings during the initial five-year period you also state that llc’s advisor continues to seek a buyer s willing to purchase a minority interest in llc however because of the unstable weak economy no buyer has been forthcoming to purchase your interest in llc llc contracted with corp to prepare a sale to a strategic buyer valuation analysis in date corp an independent investment_company concluded that wjhile ebitda is near historic lows current trading multiples suggest that a premium valuation may be achievable in a sale today b a liquidity event in would allow llc to capitalize on significant expected growth in the next - years relying on corp ’s analysis llc’s chief financial officer concluded that llc members may receive almost double the sales_price for each unit in compared to the sales_price they possibly could have received in you stated that because of the unstable weak economy it became difficult to find a potential buyer s to purchase your interest in llc nonetheless in the past two to three years llc discussed possible sales of interests in llc with ten potential buyers but none made a formal offer to purchase any interest in llc llc also presented a tender offer buyback of approximately percent of llc members’ units in llc to members who had until date to accept or reject the offer the tender offer was accepted only with respect to approximately percent of outstanding units giving these circumstances you represent that sale of llc before most likely would have to be at significantly below fair_market_value as a result llc’s board_of directors board concluded that it would not be in the best interests of llc’s members to sell llc or sell interests in llc before date additionally you have concluded that selling your interest in the llc at a price substantially below the fair_market_value of the interest would diminish your capacity to continue to make grants considering that your interest in llc comprises e of your total assets using conservative assumptions you state that other restrictions also made it difficult to dispose your interest in llc first llc has the right_of_first_refusal over any proposed sale to a third person pursuant to llc’s operating_agreement second d of the members have tag-along rights which means any prospective buyer of the foundation’s interest would also have to purchase the interests of those other d owners after you consulted legal counsel your board approved a plan to dispose_of your interests in llc within an additional five years following the initial five-year period pursuant to this plan you will seek to sell all or a portion of your llc interests at fair_market_value to a new xxxxxxxxxxxxxxxxxxxxxxxxxx prospective investment fund the investor in which would be a tax-exempt_entity such as a major university seeking to invest a portion of its endowment fund you will also continue to work with llc to find a buyer s that can purchase your entire_interest in llc in a combined sale that would maximize llc’s assets value at end of the additional five years if you are unable to dispose_of your interests in llc you have stated that you will donate your interest in llc to a public charity in the community you submitted the additional five-year plan to state a‘s attorney_general and you will forward any response you receive to the service as required under sec_4943 rulings requested based on the above facts you requested a ruling that the period for disposing of your excess_business_holdings under sec_4943 with respect to the interest you have in llc be extended for an additional five-year period from date until date law sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of such holdings xxxxxxxxxxxxxxxxxxxxxxxxxx b before the close of the initial five-year period i the private_foundation submits to the service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the service any response the private_foundation received during the five-year period and c the service determines that such plan-can reasonably be expected to be carried out before the close of the extension period analysis you stipulate that you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations thus the issue is whether you have met the requirements of sec_4943 under sec_4943 a private_foundation is permitted to hold percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift and this acquisition causes the foundation to have excess_business_holdings the interest of the foundation in the business_enterprise will be treated as held by a disqualified_person rather than by the foundation for a five-period beginning on the date the foundation acquired the holdings under sec_4943 however under sec_4943 the service may extend for an additional five years the initial five- year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if- a the foundation shows that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period the private_foundation submits i to the service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the service any response the private_foundation received during the five-year period and c the service determines that such plan can reasonably be expected to be carried out before the close of the extension period you stated that as required under sec_4943 you began making diligent efforts to dispose_of your interest in llc at the beginning of the initial five-year period following the date on which trust transferred the llc units to you however you realized that because of the unstable weak economy any disposition of your interests in llc would have been at a price substantially below fair_market_value based on a strategic buyer valuation analysis that corp an independent investment_company conducted in date you concluded that llc’s value in may be almost double its value xxxxxxxkxxxxxxxxxxxxxxxxxxk in thus you would have incurred a substantial loss if llc had been sold in compared to a sale in which would have diminished your capability to continue to accomplish your tax-exempt purpose since your interest in llc comprised e of your total assets you also state that you could have sold at least a portion of your interest in llc in a tender offer but such a sale would have been at a price that you believe was substantially below fair_market_value in addition you believe that accepting the tender offer at the price it was offered would have diminished your capability to continue to accomplish your tax-exempt purpose further restrictions placed on interests in the llc pursuant to llc’s operating_agreement have made it difficult for you to dispose sell your llc interest refusal over any proposed sale to a third person second d of the members have tag-along rights this means that any prospective buyer of the foundation’s interest would also have to purchase the interests of those other d owners first the llc has a right of first thus as required under sec_4943 you have shown that you have made diligent efforts to dispose_of your holdings during the initial five-year period and that disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings as required under sec_4943 before the expiration of the five-year period you submitted to the service a plan of how you will dispose_of the excess_business_holdings within the additional five-year period pursuant to this plan you will pursue selling all or a portion of your interests in llc at fair_market_value to a new prospective investor with llc to find a buyer that can purchase your entire_interest in llc however at the end of the additional five years if you are unable to dispose_of your interests in llc you will donate your interests in llc to a public charity in the community in addition you will continue to work last as required under sec_4943 you submitted your additional five-year plan to the attorney_general of state a you have not received any correspondence from the attorney_general of state a however if you do receive any such correspondence you will submit a copy to the service based on the information you submitted we conclude that the plan reasonably can be carried out before the conclusion of the additional five-year period therefore because you meet the requirements of sec_4943 you are entitled to an additional five-year period in addition to the initial five-year period you already have had to dispose_of your excess_business_holdings rulings based on the information submitted we rule that under sec_4943 the period during which you may dispose_of your interests in the llc is extended an additional five years from date until date as you have stipulated that you are subject_to sec_4943 we are not ruling on whether your interest in the llc constitutes excess_business_holdings under sec_4943 xxxxxxxxxxxxxxxxxxxxxxxxxk this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
